                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

                                                       X
BASF CORPORATION,


                            Plaintiff,                           Civil Action No. 18-cv-1588

                -against-

SUPREME AUTO BODY, INC. d/b/a and/or a/k/a
CARSTAR CHICAGO 38TH ST,


                            Defendant.
                                                        X

  PLAINTIFF’S UNOPPOSED MOTION FOR ENTRY OF CONFESSED JUDGMENT
                 AND THEN DISMISSAL WITH PREJUDICE

               Plaintiff BASF Corporation (“BASF”) hereby respectfully submits this unopposed

motion for entry of confessed judgment in favor of BASF and against defendant Supreme Auto

Body, Inc. d/b/a and/or a/k/a Carstar Chicago 38th St. (“Supreme Auto”) in the sum of $55,000,

and then for dismissal with prejudice, as follows:

               1.     The parties previously entered into a written settlement agreement

(“Settlement Agreement”) to resolve the issues in BASF’s Complaint, which included a

Confession of Judgment, dated February 12, 2019, attached hereto as Exhibit A (“Confession of

Judgment”).

               2.     Pursuant to the Settlement Agreement, counsel for BASF was to hold in

escrow the Confession of Judgment, which confesses judgment in this Court in favor of BASF

for the sum of $55,000, less any payments already made, and to authorize BASF to seek entry of

judgment against Supreme Auto in this Court, unless and until such time as defendant Supreme

Auto Body, Inc. d/b/a and/or a/k/a Carstar Chicago 38th St. (“Defendant”) defaulted on the
Settlement Agreement and failed to cure its default within ten business days of receiving written

notice of such default.

               3.         Upon Defendant’s failure to cure its default, the Confession of Judgment

provides that BASF is entitled to entry of judgment against Defendant and in favor of BASF in

the amount of $55,000, less any payments already made, upon the filing of the Confession of

Judgment and an affidavit from a representative of BASF stating that payment required by the

Settlement Agreement was not timely made and setting forth the full amount due.

               4.         It is undisputed that Defendant defaulted on the Settlement Agreement by

not making any of the required payments and then failing to cure its default within ten business

days of receiving written notice of default on March 6, 2019, as detailed in the Declaration of

Caroline C. Marino attached hereto as Exhibit B.

               5.         Therefore, BASF is entitled to entry of the Judgment and Order attached

hereto as Exhibit C, with no set-offs or reductions for any past payment since no such payments

have been made.

               6.         Defendant does not dispute or contest that it has failed to make the

required payments or that BASF is entitled to entry of the Judgment and Order attached as

Exhibit C.

               WHEREFORE, BASF respectfully requests that the Court grant this unopposed

motion and enter the Order and Judgment attached hereto as Exhibit C. After the Order and

Judgment has been entered, BASF respectfully requests that the Court enter the Order of

Dismissal attached hereto as Exhibit D.




                                                    2
Dated: March 25, 2019

                        Respectfully submitted,



                        By: /s/ Caroline C. Marino
                        Caroline M. Marino (admitted pro hac vice)
                        cmarino@leaderberkon.com
                        Leader Berkon Colao & Silverstein LLP
                        630 Third Avenue, 17th Floor
                        New York, NY 10017
                        Telephone: (212) 486-2400
                        Fax: (212) 486-3099

                        Drew M. Schilling
                        dschilling@smbtrials.com
                        Swanson, Martin & Bell, LLP
                        330 N. Wabash, Suite 3300
                        Chicago, Illinois 60611
                        Telephone: (312) 923-8276
                        Fax: (312) 321-0990

                        Attorneys for Plaintiff BASF Corporation

                        SEEN AND NOT OBJECTED TO:

                        By:
                        W. Clifton Holmes
                        holmes@theholmeslawgroup.com
                        The Holmes Law Group, Ltd.
                        350 New Orleans Street
                        Suite 9000N
                        Chicago, IL 60654
                        Telephone: (312) 721-0779

                        /s/ Michael C. Whitticar
                        Michael C. Whitticar (admitted pro hac vice)
                        mikew@novaiplaw.com
                        Nova IP Law, PLLC
                        7420 Heritage Village Plaza, Suite 101
                        Gainesville, VA 20155
                        Telephone: (571) 386-2980
                        Fax: (855) 295-0740

                        Attorneys for Defendant

                           3
